Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/325998 has claims 1-20 pending.

Priority /Filing Date
Current application –filed on 02/15/2019 is national stage entry of international application PCT/US16/52548 filed on 09/19/2016. The priority filing date of this application is 09/19/2016.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated February 15, 2019 and December 23, 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




4.	Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1 and 8 recites “deriving a reduced-complexity formation model from the estimated deep resistivity measurements” –however the claim doesnot attempt to clarify what is a reduced-complexity formation model. The term ‘reduced-complexity’ is a broad term and without clarification of this term the overall meaning of reduced-complexity formation model is indefinite.  For the purpose of examination, the examiner will interpret the claimed limitation as a coarse grained model.  Appropriate correction is required.
Claims 16 recites “creating an augmented deep-resistivity formation model by adding unknown formation layers to the equivalent deep-resistivity model”- –however the claim doesnot attempt to clarify what is unknown formation layers. The term ‘unknown formation layers’ is a broad term and without clarification of this term the overall meaning of augmented deep-resistivity formation model is indefinite.  For the purpose of examination, the examiner will interpret the claimed limitation as a coarse grained model.  Appropriate correction is required.
 Dependent claims are rejected based on their dependency on rejected independent claim.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Seydoux et al. hereafter Seydoux (Pub. No.: US 2013/0144529 A1), in view of Gajda-Zagorska et al. hereafter Gajda-Zagorska (A hybrid method for inversion of 3D DC resistivity logging Measurements, Nat Comput (2015) 14:355–374).

Regarding Claim 1, Seydoux discloses a look-ahead logging method (Seydoux: abstract) that comprises:
obtaining an initial resistivity log from a logging tool conveyed along a borehole (Seydoux: [0050]: In a color embodiment, the look-ahead graph 210A may log resistivity measurements in which certain colors represent different levels of resistivity measurements. For example, the color red may signify increased resistivity measurements while the color blue signifies low or decreased resistivity measurements);
(Seydoux: [0054], [0062]: formation model graph 210A);
estimating deep resistivity measurements from the initial formation model, the deep resistivity measurements associated with a measurement range greater than that of the initial resistivity log (Seydoux: [0123]: a new generation of a deep resistivity tool 111 located very close to the drilling bit 105 is provided which provides sensitivity of formations with resistivity contrast ahead of the bit 105; [0124], [0041] );
collecting actual resistivity measurements with a range greater than that of the initial resistivity log (Seydoux: [0042]: actual measured data by the LWD tool 120);
inverting the actual resistivity measurements to obtain look-ahead or look-around parameter values, said inverting using the reduced-complexity formation model (Seydoux: [0052]: inversions of the resistivity measurements generated by the LWD tools); and
displaying the look-ahead or look-around parameter values or storing the look-ahead or look-around parameter values on a non-transient information storage medium (Seydoux: Figure 2G-items 145,132,133, Figure 3 –items 540-555, [0023], [0024]).
Seydoux doesnot explicitly disclose deriving a reduced-complexity formation model from the estimated deep resistivity measurements.
Gajda-Zagorska discloses deriving a reduced-complexity formation model from the estimated deep resistivity measurements (Gajda-Zagorska: page 366, column 2 paragraph 5: The highly developed structure of hp–HGS demes creates an opportunity for advanced coarse grained distributed implementations; page 366, column 1 Algorithm 1 and 2: solve problem on new coarse and fine FEM meshes).
 and Gajda-Zagorska are analogous art because they are from the same field of endeavor. They both relate to drilling operation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above look-ahead model, as taught by Seydoux, and incorporating the use of coarse grained distributed implementations, as taught by Gajda-Zagorska.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a cost effective and accurate gradient based optimization method for a local search, as suggested by Gajda-Zagorska (Gajda-Zagorska: abstract).

 Regarding Claim 2, the combinations of Seydoux and Gajda-Zagorska further discloses the method of claim 1, wherein deriving the reduced-complexity formation model comprises replacing a higher number of finer formation layers in the initial formation model with a lower number of coarser formation layers (Gajda-Zagorska: page 366, column 2 paragraph 5: The highly developed structure of hp–HGS demes creates an opportunity for advanced coarse grained distributed implementations; page 366, column 1 Algorithm 1 and 2: solve problem on new coarse and fine FEM meshes).

Regarding Claim 3, the combinations of Seydoux and Gajda-Zagorska further discloses the method of claim 1, wherein the reduced-complexity formation model comprises look-ahead layers or look-around layers (Seydoux: Figure 2C, [0012]).

Regarding Claim 4, the combinations of Seydoux and Gajda-Zagorska further discloses the method of claim 1, wherein the reduced-complexity formation model comprises layers with anisotropic resistivity (Seydoux: [0055], [0079]), and the initial formation model comprises layers with isotropic resistivity (Seydoux: [0061]).

Regarding Claim 5, the combinations of Seydoux and Gajda-Zagorska further discloses the method of claim 1, wherein the reduced-complexity formation model comprises layers with anisotropic resistivity, and initial formation model comprises layers with anisotropic resistivity (Seydoux: [0055], [0079]).

Regarding Claim 6, the combinations of Seydoux and Gajda-Zagorska further discloses the method of claim 1, wherein estimating deep resistivity measurements comprises performing a forward modeling process (Gajda-Zagorska: page 357-358, section 2.1: primal forward problem of DC conduction).

Regarding Claim 7, the combinations of Seydoux and Gajda-Zagorska further discloses the method of claim 1, further comprising using the look-ahead or look-around parameter values for geosteering decisions (Seydoux: [0047]: The front view of the layers 270 provided by the look-ahead model graph 210A allows an operator to make decisions about the drilling operation such as stopping the drilling operation or to change the angle of inclination or attack with respect to the areas of interest).

Regarding Claim 8, Seydoux discloses a system for creating an inverted deep-resistivity formation model (Seydoux: abstract, [0034]) comprising:
a transmitter (Seydoux: [0034]) ;
a first receiver antenna at a first axial distance from the transmitter (Seydoux: [0034], Figure 2C), wherein the first receiver antenna collects real shallow-resistivity measurements (Seydoux: [0094], Figure 2E-2F);
a second receiver antenna at a second axial distance from the transmitter (Seydoux: [0034], Figure 2C), wherein the second receiver antenna collects real deep-resistivity measurements (Seydoux: [00123], Figure 4) and wherein the second axial distance is greater than the first axial distance (Seydoux: [0117], [0120], Figure 2C); and
one or more processors coupled to the first and second receiver antennas (Seydoux: [0127], [0130]), wherein the one or more processors:
obtain an initial resistivity log (Seydoux: [0050]: In a color embodiment, the look-ahead graph 210A may log resistivity measurements in which certain colors represent different levels of resistivity measurements. For example, the color red may signify increased resistivity measurements while the color blue signifies low or decreased resistivity measurements);
derive an initial formation model based at least in part on the initial resistivity log (Seydoux: [0054], [0062]: formation model graph 210A);
estimate deep resistivity measurements from the initial formation model, the deep resistivity measurements associated with a measurement range greater than that of the initial resistivity log (Seydoux: [0123]: a new generation of a deep resistivity tool 111 located very close to the drilling bit 105 is provided which provides sensitivity of formations with resistivity contrast ahead of the bit 105; [0124], [0041]);
(Seydoux: [0042]: actual measured data by the LWD tool 120); and
invert the actual resistivity measurements to obtain look-ahead or look-around parameter values, said inverting using the reduced complexity formation model (Seydoux: [0052]: inversions of the resistivity measurements generated by the LWD tools).
Seydoux doesnot explicitly disclose derive a reduced-complexity formation model from the estimated deep resistivity measurements.
Gajda-Zagorska discloses derive a reduced-complexity formation model from the estimated deep resistivity measurements (Gajda-Zagorska: page 366, column 2 paragraph 5: The highly developed structure of hp–HGS demes creates an opportunity for advanced coarse grained distributed implementations; page 366, column 1 Algorithm 1 and 2: solve problem on new coarse and fine FEM meshes).
Seydoux and Gajda-Zagorska are analogous art because they are from the same field of endeavor. They both relate to drilling operation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above look-ahead model, as taught by Seydoux, and incorporating the use of coarse grained distributed implementations, as taught by Gajda-Zagorska.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a cost effective and accurate gradient based optimization method for a local search, as suggested by Gajda-Zagorska (Gajda-Zagorska: abstract).

Regarding Claim 9, the combinations of Seydoux and Gajda-Zagorska further discloses the system of claim 8, wherein deriving the reduced-complexity formation model causes the one or more processor to replace a higher number of finer formation layers in the initial formation model with a lower number of coarser formation layers (Gajda-Zagorska: page 366, column 2 paragraph 5: The highly developed structure of hp–HGS demes creates an opportunity for advanced coarse grained distributed implementations; page 366, column 1 Algorithm 1 and 2: solve problem on new coarse and fine FEM meshes).

Regarding Claim 10, the combinations of Seydoux and Gajda-Zagorska further discloses the system of claim 8, wherein the reduced-complexity formation model comprises look-ahead layers or look-around layers (Seydoux: Figure 2C, [0012]).

Regarding Claim 11, the combinations of Seydoux and Gajda-Zagorska further discloses the system of claim 8, wherein estimating deep resistivity measurements causes the one or more processor to perform a forward modeling process (Gajda-Zagorska: page 357-358, section 2.1: primal forward problem of DC conduction).

Regarding Claim 12, the combinations of Seydoux and Gajda-Zagorska further discloses the system of claim 8, wherein the one or more processor are further caused to use the look-ahead parameter values for geosteering decisions (Seydoux: [0047]: The front view of the layers 270 provided by the look-ahead model graph 210A allows an operator to make decisions about the drilling operation such as stopping the drilling operation or to change the angle of inclination or attack with respect to the areas of interest).

Regarding Claim 13, the combinations of Seydoux and Gajda-Zagorska further discloses the system of claim 8, wherein a resistivity tool comprises the transmitter, first receiver antenna, and second receiver antenna (Seydoux: [0034], Figure 2C).

Regarding Claim 14, the combinations of Seydoux and Gajda-Zagorska further discloses the system of claim 13, wherein the resistivity tool comprises the one or more processors (Seydoux: [0127]).

Regarding Claim 15, the combinations of Seydoux and Gajda-Zagorska further discloses the system of claim 13, wherein the one or more processors are distributed among a downhole resistivity tool and a computer located at the surface (Seydoux: [0127], [0130]).

Regarding Claim 16, Seydoux discloses a method of creating an inverted deep-resistivity formation model (Seydoux: abstract, [0004]) comprising:
synthesizing deep-resistivity measurements (Seydoux: [0050]: In a color embodiment, the look-ahead graph 210A may log resistivity measurements in which certain colors represent different levels of resistivity measurements. For example, the color red may signify increased resistivity measurements while the color blue signifies low or decreased resistivity measurements) 
creating an equivalent deep-resistivity formation model based on the synthesized deep-resistivity measurements (Seydoux: [0054], [0062]: formation model graph 210A);
(Seydoux: [0052]: inversions of the resistivity measurements generated by the LWD tools); and
displaying at least a portion of the inverted deep-resistivity formation model (Seydoux: Figure 2G-items 145,132,133, Figure 3 –items 540-555, [0023], [0024]).
Seydoux doesnot explicitly disclose creating an augmented deep-resistivity formation model by adding unknown formation layers to the equivalent deep-resistivity model.
Gajda-Zagorska discloses creating an augmented deep-resistivity formation model by adding unknown formation layers to the equivalent deep-resistivity model (Gajda-Zagorska: page 366, column 2 paragraph 5: The highly developed structure of hp–HGS demes creates an opportunity for advanced coarse grained distributed implementations; page 366, column 1 Algorithm 1 and 2: solve problem on new coarse and fine FEM meshes).
Seydoux and Gajda-Zagorska are analogous art because they are from the same field of endeavor. They both relate to drilling operation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above look-ahead model, as taught by Seydoux, and incorporating the use of coarse grained distributed implementations, as taught by Gajda-Zagorska.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a cost effective and accurate gradient based optimization method for a local search, as suggested by Gajda-Zagorska (Gajda-Zagorska: abstract).

Regarding Claim 17, the combinations of Seydoux and Gajda-Zagorska further discloses the method of claim 16, wherein creating the equivalent deep-resistivity formation model comprises replacing a higher number of finer formation layers in the shallow-resistivity model with a lower number of coarser formation layers (Gajda-Zagorska: page 366, column 2 paragraph 5: The highly developed structure of hp–HGS demes creates an opportunity for advanced coarse grained distributed implementations; page 366, column 1 Algorithm 1 and 2: solve problem on new coarse and fine FEM meshes).

Regarding Claim 18, the combinations of Seydoux and Gajda-Zagorska further discloses the method of claim 16, wherein synthesizing the deep-resistivity measurements comprises performing a forward modeling process (Gajda-Zagorska: page 357-358, section 2.1: primal forward problem of DC conduction).

Regarding Claim 19, the combinations of Seydoux and Gajda-Zagorska further discloses the method of claim 16, wherein the inverted deep-resistivity formation model is based on real deep-resistivity measurements (Seydoux: [0123]: a new generation of a deep resistivity tool 111 located very close to the drilling bit 105 is provided which provides sensitivity of formations with resistivity contrast ahead of the bit 105; [0124], [0041] ).

Regarding Claim 20, the combinations of Seydoux and Gajda-Zagorska further discloses the method of claim 19, wherein the inverted deep-resistivity formation model is based on the real shallow-resistivity measurements (Seydoux: [0094], Figure 2E-2F). 


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Seydoux et al. (Patent No.: US 7,093,672 B2) relates to methods for processing signals from an electromagnetic well-logging tool to determine formation properties and a desired well path through the formation.
Martinez et al.  (Pub. No.: US 2009/0160449 A1) discloses Induction array tools and related techniques for formation resistivity logging.
Gianzero et al. (Patent No.: US 6,819,112 B2) conceptually presents a method of enhancing the vertical resolution of an induction tool, in a manner that may advantageously also reduce undesirable borehole and "negative resistivity'' effects.
Wu et al. (Pub. No.: US 2016/0109614 A1) discloses multi-component induction (MCI) logging systems and methods that employ blended model inversions to provide sufficient inversion accuracy without any unwarranted increases in computational complexity.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the .

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127